After the presentation of evidence, the defense objected to a
                 proposed jury instruction, which allowed the jury to infer that a person
                 knowingly possesses stolen property when that person (1) possesses
                 property that was recently stolen, and (2) cannot satisfactorily explain
                 that possession. Ellison proposed his own instruction, which was worded
                 differently. The court overruled Ellison's objection because the elements
                 of the crime were already adequately covered. The jury found Ellison
                 guilty on both counts of burglary and the court sentenced him to two
                 concurrent five year sentences with parole eligibility after two years.
                             On appeal, Ellison argues that (1): the district court erred by
                 admitting the pawnshop receipt and surveillance video because that
                 evidence violated the Confrontation Clause and because it was not
                 properly authenticated; (2) the district court erred by issuing a misleading
                 and improper jury instruction regarding possession of stolen property; and
                 (3) there was not sufficient evidence to support his conviction.
                             We conclude that the district court did not err in admitting the
                 receipt or the video because the Confrontation Clause does not apply to
                 machine-produced business records and the State laid a proper foundation
                 for the evidence. We further conclude that the district court did not abuse
                 its discretion in instructing the jury because the State may produce
                 evidence of possession of stolen property to prove an element of burglary,
                 even if it is not charging possession of stolen property in and of itself.
                 Finally, we conclude that there was sufficient evidence for a rational juror
                 to conclude that Ellison was guilty beyond a reasonable doubt because the
                 evidence established that Ellison knew the property was stolen when he
                 entered the stores to sell the property.



SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A cre,
                Admission of pawnshop receipt and video surveillance
                            Ellison argues that admission of the sales receipt and
                surveillance footage violated the Sixth Amendment's Confrontation Clause
                because it effectively introduced testimony of an unknown pawn store
                employee. Ellison also argues that the receipt and footage were
                inadmissible hearsay because the State did not present testimony of the
                employee who maintained the security equipment or the employee who
                performed the transaction producing the receipt.
                      Confrontation Clause
                            Because Ellison preserved the issue for appeal, we would
                generally review the district court's decision to admit this evidence, over
                Ellison's objection, for an abuse of discretion.   See Mclellan v. State, 124
Nev. 263, 267, 182 P.3d 106, 109 (2008). "However, whether a defendant's
                Confrontation Clause rights were violated is ultimately a question of law
                that must be reviewed de novo."     Chavez v. State, 125 Nev. 328, 339, 213
P.3d 476, 484 (2009) (internal quotation marks omitted).
                            "[T]he Confrontation Clause bars 'admission of testimonial
                statements of a witness who did not appear at trial unless he was
                unavailable to testify, and the defendant had had a prior opportunity for
                cross-examination." Id. at 337, 213 P.3d at 483 (2009) (quoting Crawford
                v. Washington, 541 U.S. 36, 53-54 (2004)).
                            Although much Confrontation Clause jurisprudence has "dealt
                with the definition of 'testimonial,' id. at 338, 213 P.3d at 483, the main
                issue here is whether the receipt and surveillance video include
                statements at all.




SUPREME COURT
      OF
   NEVADA
                                                      3
  1947A    e
                                   The California Supreme Court and some federal courts have
                    recently held that machines are not declarants for purposes of the
                    Confrontation Clause. See People v. Lopez, 286 P.3d 469, 478 (Cal. 2012)
                    (noting agreement with federal courts). Here, the receipt is a statement
                    automatically generated by a machine. Likewise, the surveillance videos
                    are silent and do not include statements from the store employees.
                    Therefore, the receipt and videos are not subject to the Confrontation
                    Clause because machines are not witnesses that can be confronted. 1
                    Therefore, we conclude that the admission of this evidence does not violate
                    the Confrontation Clause.
                          Authentication
                                   Because Ellison did not object on the grounds that the video
                    surveillance was not a fair and accurate representation, we review for
                    plain error.    See Mclellan, 124 Nev. at 267, 182 P.3d at 109 (2008). An
                    error is plain when it is clear from a casual inspection of the record and
                    affected the defendant's substantive rights. Id.
                                   "[Me requirement of authentication ... is satisfied by
                    evidence or other showing sufficient to support a finding that the matter
                    in question is what its proponent claims." Archanian v. State, 122 Nev.


                                 'To the extent that the receipt depends on human input, that
                    input is not a testimonial statement. At the time, the unidentified clerk
                    was unaware that prosecution would emerge: He or she entered the
                    information into the machine in order to complete the transaction. The
                    key here is that the relevant information was contemporaneously entered
                    into the machine, not entered once the store suspected the items were
                    stolen.    See Davis v. Washington, 547 U.S. 813, 827-28 (2006)
                    (distinguishing a 911 call as non-testimonial when declarant was speaking
                    about events as they were happening in order to call for help, not
                    reporting a past event).


SUPREME COURT
         OF
      NEVADA
                                                           4
(0) I 947*    elm
                 1019, 1030, 145 P.3d 1008, 1016-17 (2006) (quoting NRS 52.015(1)). In
                 Archanian, a police detective "testified that the substance of the composite
                 videotape was identical to what he viewed downloaded from the
                 surveillance system on the first videotape." Id. at 1030, 145 P.3d at 1017.
                 We explained that, although a security professional should have been
                 called to testify to the authenticity of the original surveillance video,
                 Inlothing in the record raise[d] such concerns."     Id. We also noted that
                 the defendant conceded that the surveillance video was accurate.           Id.
                 Therefore, we held that the officer's testimony sufficiently authenticated
                 the video evidence. Id.
                             Here, like in Archanian, an officer testified that the video
                 downloaded onto the CD was identical to what he viewed on the
                 surveillance system. Moreover, nothing in the record raises any concerns
                 that the video was not accurate. Further, not only did the defense fail to
                 object to authenticity or accuracy at trial, defense counsel stipulated to its
                 authenticity. Therefore, we conclude that the district court did not plainly
                 err by admitting the surveillance video.
                 Jury instructions
                             Ellison contends that the jury instruction might have confused
                 the jurors because the jury may have inferred criminal intent sufficient for
                 burglary using the inference that Ellison knowingly possessed stolen
                 property. The State argues that this instruction was not confusing
                 because the knowledge that the electronics were stolen is necessary to
                 show that Ellison had the intent to obtain money under false pretenses, in
                 this case, selling property that he did not lawfully own. Further, there
                 was an additional instruction stating that the State had the burden to
                 show a specific intent to cheat or defraud the pawnshop.

SUPREME COURT
        OF
     NEVADA                                             5
(0) 1947A    e
                            "The district court has broad discretion to settle jury
                instructions, and this court reviews the district court's decision for an
                abuse of that discretion or judicial error." Crawford v. State, 121 Nev. 744,
                748, 121 P.3d 582, 585 (2005)
                            "The State may present a full and accurate account of the
                crime, and such evidence is admissible even if it implicates the defendant
                in the commission of other uncharged acts." Bellon v. State, 121 Nev. 436,
                444, 117 P.3d 176, 181 (2005). "Other criminal acts of a defendant are
                admissible if substantially relevant and if not offered for the purpose of
                showing the likelihood that he committed the act of which he is accused in
                conformity with a trait of character."    Santillanes v. State, 104 Nev. 699,
                701, 765 P.2d 1147, 1148 (1988). Thus, the State was allowed to present
                evidence and instruction on possession of stolen property because it is the
                underlying felony to the burglary charge even though the State did not
                charge Ellison with possession of stolen property.
                            We have approved the instruction that a jury may infer from
                the circumstances that a person knowingly possessed stolen property.       See
                Gray v. State, 100 Nev. 556, 558, 688 P.2d 313, 314 (1984) (holding "that a
                person may be found guilty of possession of stolen property in Nevada
                where the circumstances are such as to put a reasonable person on notice
                as to the stolen nature of the goods he possessed"). Further, the
                instruction was relevant.   See Moore v. State, 122 Nev. 27, 36, 126 P.3d
508, 514 (2006) (the fact that defendant entered a store with a stolen
                credit card was relevant to establishing the requisite intent for burglary).
                            Although the State did not charge Ellison with possession of
                stolen property, the fact that Ellison knowingly possessed stolen property
                was relevant to establishing his intent to obtain money by false pretenses.

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) I947A
                 The State was required to present evidence that Ellison knew the property
                 was stolen in order to prove that he entered• the pawnshops with the
                 intent to obtain money by false pretenses. The evidence showed that
                 Ellison at the very least knew that the electronics were probably stolen.
                 From that evidence, the jury could reasonably conclude that Ellison
                 knowingly possessed and intended to sell stolen property to obtain money
                 by false pretenses. Therefore, the court correctly instructed the jury it
                 may reasonably draw the inference and find that Ellison knew the
                 property had been stolen if he possessed the recently stolen property
                 without a satisfactory explanation.
                             Additionally, Ellison argues that the district court erred by
                 rejecting his proposed negatively worded defense instruction and his
                 proposed instruction on the elements of the crime. He argues that courts
                 may not exclude proposed defense instructions simply because other
                 instructions cover the material. We disagree. This court has stated that
                 "it is not error to refuse to give an instruction when the law encompassed
                 therein is substantially covered by other instructions given to the jury."
                 Hooper v. State, 95 Nev. 924, 926, 604 P.2d 115, 116 (1979).
                             Therefore, the district court did not abuse its discretion when
                 it instructed the jury on the elements of possession of stolen property.
                 Sufficiency of the Evidence
                             Ellison argues that the evidence was insufficient because he
                 had no reason to think that the property was stolen and that he presented
                 a compelling defense that he legitimately purchased the electronics from
                 someone in his neighborhood and supported that defense with witness
                 testimony. The State argues that the evidence was sufficient and points
                 out that the interviewing officer caught Ellison in a lie regarding his

SUPREME COUlEr
        OF
     NEVADA
                                                       7
(0) 1947A    e
                  defense, whereby Ellison claimed to have bought the items on Craigslist,
                  but changed his story when he could provide no emails or other
                  documentation to show any online purchases.
                              "When reviewing a criminal conviction for sufficiency of the
                  evidence, this court determines whether any rational trier of fact could
                  have found the essential elements of the crime beyond a reasonable doubt
                  when viewing the evidence in the light most favorable to the prosecution."
                  Brass v. State, 128 Nev., Adv. Op. 68, 291 P.3d 145, 149-50(2012). "This
                  court will not reweigh the evidence or evaluate the credibility of witnesses
                  because that is the responsibility of the trier of fact."   Clancy v. State, 129
                  Nev., Adv. Op. 89, 313 P.3d 226, 231 (2013) (internal quotations omitted).
                  To convict Ellison of burglary, the State needed to produce sufficient
                  evidence to prove that Ellison, "enter[ed] any. . . shop ... store. . or
                  other building. . . with the intent ... to obtain money or property by false
                  pretenses." NRS 205.060(1).
                               We conclude that Ellison's argument lacks merit. The
                  surveillance video showed Ellison entering the store and selling the items.
                  Further, the receipt showed that Ellison received money for the items.
                  The jury was not persuaded by Ellison's alibi defense because testimony
                  showed that he initially lied about how he obtained the stolen property.
                  Further, the jury believed the officer's testimony that Ellison admitted to
                  thinking that the items were probably stolen. Moreover, Ellison conceded
                  that he entered the pawnshop to sell the items. Therefore, viewed in the
                  light most favorable to the prosecution, a rational juror could reasonably




SUPREME COURT
        OF
     NEVADA
                                                          8
(0) 1947A    eo
                  conclude that the evidence was sufficient to establish beyond a reasonable
                  doubt that Ellison entered the pawnshop with the intent to obtain money
                  by false pretenses. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                                    Parraguirre


                                                                                    J.




                  cc: Hon. David B. Barker, District Judge
                       Clark County Public Defender
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
      OF
    NEVADA
                                                        9
(0) 1947A atta,